Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-9 have been examined.

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-9, in the reply filed on 12/3/20 is acknowledged.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.  On 4/6/21, Applicant amended the independent claims with new features.   These new features are rejected below with new citations and motivation to the same 103 prior art.
Also, on page 9 of Applicant’s Remarks, Applicant states that he prior art does not render obvious an onboarding analysis to modify relationship data or media content segment rating data or any onboarding analysis at all.  Applicant’s onboarding analysis is described in Applicant Spec at [24].  This can be interpreted as a profile, preference, history, activity, etc analysis of a customer in order to better target a customer.  However, Chauhan discloses extensive client profile and history information [33], and profile and offer features [15, 16], and clearly discloses understanding and tracking a 
On page 10, Applicant states that the prior art does not render obvious, “Neither Chauhan, nor Goela, shows or suggests calculating a dynamic weighting factor based in whole or in part on financial transactions that occur between two individuals.”.   However, Chauhan renders this obvious as follows and as stated in the rejection.  Chauhan further discloses calculating a dynamic weighting factor quantifying a strength of the relationship between the first customer and the second customer (see weight and relationship at [28]), the first factor being based at least in part on a number of interactions executed between the first customer and the second customer (see [56, 28] and increased interactions).  While Chauhan discloses a number of interactions preceding, Chauhan does not explicitly disclose a number of transactions for the weighting.  However, Chauhan discloses tracking transactions to assess social network (see transaction at [30, 33]) and tracking number of interactions to weight ([56]).  And, Chauhan’s disclosed transaction is interpreted as a type of Chauhan’s disclosed interaction.  Therefore, it is obvious that Chauhan’s tracked transactions can be added to Chauhan’s tracked interactions that are used to weight.  One would have been motivated to do this in order to better assess social network (as Chauhan assesses the social network of each user, as stated in Chauhan at [30, 33]).
On page 10, Applicant’s Remarks address the third customer and a newly amended feature.  This new feature is rejected below.
In regards to 101, the 101 is still found to apply.  Applicant added no new additional elements that add hardware or structure.  See the 101 below.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Independent Claims 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are in a statutory category of invention.  However, the claims recite accessing a result of a first onboarding analysis performed for the first customer; based on result of the first onboarding analysis, selecting and displaying an offer for a preapproval banking product to the first customer’s; receiving data identifying the first customer, selecting the second customer; calculating a first dynamic weighting factor quantifying a strength of the relationship between the first customer and the second customer, the first factor being based at least in part on a number of transactions executed between the first customer and the second customer; modifying a second value associated with an onboarding analysis performed for the second customer based at least in part on the first dynamic weighting factor; calculating a second dynamic weighting factor having no more than half of the value of the first dynamic weighting factor, second factor quantifying a strength of the relationship between the second customer and the third customer, the second factor being based at least in part on a number of electronic financial transactions executed between the second customer and the third customer; modifying a third value associated with an onboarding analysis of the third customer based at 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitations only perform well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).  Also, the additional hardware elements are: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions.  Viewed separately or as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amounts to significantly more than the abstract idea itself.  The claim does not provide significantly more than the identified abstract idea, in that 
Dependent claims 2-8 are not considered directed to any additional non-abstract claim elements. These claims add no new additional elements nor hardware.  Only the generic GUI and portal are ever added or used in these dependent claims.  So, these dependent claims offer further descriptive limitations of elements found in the independent claims and addressed above.  While these descriptive elements may provide further helpful description for the claimed invention, these elements do not confer subject matter eligibility to the invention since their individual and combined significance is still not more than the abstract concepts identified in the claimed invention.  Hence, these dependent claims are also rejected under 101.
Please see the 35 USC 101 section at the Examination Guidance and Training Materials page on the USPTO website.  	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chauhan (20180260615) in view of Goela (20170337196).
Claim 1. Chauhan discloses a computer-implemented method for electronically modifying a pre-approval offer of a banking product on a graphical user interface (“GUI”) of a first customer’s online banking portal by leveraging transactional and behavioral data of a second customer and a third customer, the second customer having a relationship with the first customer and the third customer having a relationship with the second customer and not the first customer.
Examiner notes that Applicant’s onboarding analysis is described in Applicant Spec at [24].  This can be interpreted as a profile, preference, history, activity, etc analysis of a customer in order to better target a customer.  And, Chauhan discloses extensive client profile and history information [33], and profile and offer features [15, 16], and clearly discloses understanding and tracking a customer to better target him [27].  Hence, Chauhan clearly discloses onboarding analysis as described in Applicant’s Spec and presently claimed.
Chauhan discloses accessing a result of a first onboarding analysis performed for the first customer ([27]; also, Chauhan discloses extensive client profile and history information [33], and profile and offer features [15, 16], and clearly discloses understanding and tracking a customer to better target him [27]);
based on the result of the first onboarding analysis, selecting and displaying an offer for a banking product on the GUI ([27]); Fig. 2b; also see bank at [33]).

Chauhan further discloses receiving, in the GUI, data identifying the second customer (“[46]… For example, the electronic transmission may include information about the relationship between the first person and the second person (e.g., "this offer is because you have a relationship with" the first person).”; “[47]… As another example, if a child of the first person is identified, the offer may be to create a custodial account on behalf of the child.”; also see [27]; “[28]… basic information about the individual can be collected and stored (e.g., the individual appears to be a child, and the customer may be a parent or caregiver).”; also see here for identifying a related customer: Figs. 4, 6, 7; [91, 92]); 

Chauhan further discloses calculating the first dynamic weighting factor quantifying a strength of the relationship between the first customer and the second customer (see weight and relationship at [28]), the first factor being based at least in part on a number of interactions executed between the first customer and the second customer (see [56, 28] and increased interactions).  While Chauhan discloses a number of interactions preceding, Chauhan does not explicitly disclose a number of electronic financial transactions for the weighting.  However, Chauhan discloses tracking electronic finanicial transactions to assess social network (see transaction at [30, 33]; note the different electronic financial transactions at [33]) and tracking number of interactions to weight ([56]).  And, Chauhan’s disclosed transaction is interpreted as a type of Chauhan’s disclosed interaction.  Therefore, it is obvious that Chauhan’s tracked electronic financial transactions can be added to Chauhan’s tracked interactions that are used to weight.  One would have been motivated to do this in order to better assess social network (as Chauhan assesses the social network of each user, as stated in Chauhan at [30, 33]).
Chauhan further discloses modifying a second value associated with an onboarding analysis performed for the second customer based at least in part on the first dynamic weighting factor ([28] and note the changing relationship status of a second user based on different weighting changes);
nd person (Figs. 6, 7) and assessing social structures and social network [27, 28] and matrix [79] and assessing relationship between first and second and third person [65, 66] and a degree of network between individuals [87].  Chauhan discloses determining a degree of connection between two or more individuals and updating an adjacency matrix ([79, 87]).  Chauhan further discloses the third customer having a relationship with the second customer and not the first customer (Examiner notes the adjacency matrix for each user, the degree of network between multiple users, so it is interpreted that some users in this network can be adjacent while others are not, [57, 79, 87]; also, customer networks can change so another person can be unrelated at one time but related at a later time “[33]… These portals may allow a customer to access, review, update, accept, reject, delete, or modify identification information, relationship information, social network information, and the like.”; also see “[0034] Client services computing platform 130 may be configured to identify one or more services that may be useful to customers or non-customers (e.g., people in social networks of customers).”).

Chauhan further discloses modifying a third value associated with an onboarding analysis of the third customer based at least in part on the second dynamic weighting factor (see third person at [65, 66] and matrix at [79]; the features that apply to the second person are interpreted to also apply to a third person );
Chauhan does not explicitly disclose combining the modified second value and the modified third value; 
using the combined, modified second and third values to modify the result of the first onboarding analysis.  However, Goela discloses these features (Fig. 5; and the direct and indirect different weightings features above).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Goela’s combined ratings across a social structure to Chauhan’s influence and social 
Chauhan further discloses in response to determining that the modified result of the first onboarding analysis is above a threshold value, presenting the offer for the banking product on the GUI of the first customer’s banking portal ([88], where degree reads on threshold; also see Fig. 9 for GUI of the customer’s banking portal and offer).  Chauhan does not explicitly disclose deleting the pre-approval offer for the credit card, loan amount or home mortgage.  However, the banking offer as pre-approval offer for the credit card, loan amount or home mortgage features are shown above. And, Chauhan discloses presenting an offer based on the dynamic scoring [88, 94] and that new offers can be presented [74] and that the customer can access all their offers at a particular time (Fig. 8) and presenting a set of limited offers (Fig. 9 where 2 offers are shown) and updating info provided [33] and updating, moving, and modifying data [98] and updating and deleting data [91, 92].  Hence, when Chauhan sends a new offer an old offer can be deleted.   Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Chauhan’s updating, moving, modifying, deleting data to Chauhan’s presenting all offers of a particular customer and a limited sets of offers for a particular customer such that offers can be removed/deleted when new offers are presented.  One would have been motivated to do this in order to better present relevant offers. 
Claim 2 .   The prior art further discloses the method of claim 1 further comprising, after the deleting of the offer of the banking product from the first customer’s GUI:

calculating a third dynamic weighting factor having no more than half of the value of the second dynamic weighting factor, the calculating quantifying a strength of the relationship between the fourth customer and the third customer (see citations to Goela above and social graph and direct/indirect relations and the delta decreasing by a further factor with each tier out; note that the Graphy in Goela Fig. 3 shows link information between each related user, so there is  data on the third to fourth customer), the third factor being based at least in part on a number of transactions executed between the third customer and the fourth customer (see citations above to Chauhan and number of transactions);
modifying a fourth value associated with an onboarding analysis of the fourth customer based at least in part on the third dynamic weighting factor (see Goela Fig. 5 and the fourth user ratings);
combining the modified fourth value with the modified second value and the modified third value to form a fifth value (see Fig. 5 of Goela and the motivation is the same as already provided above );
using the fifth value to modify the result of first onboarding analysis (see Fig. 5 of Goela and the motivation is the same as already provided above); 
and in response to determining that first onboarding analysis that was modified based on the fifth value is below a threshold value (see Chauhan at [88]; where degree reads on threshold and determining a degree reads on above or below as intended), 
Claim 3. Chauhan further discloses the method of claim 1 further comprising identifying the second customer, the second customer’s relationship with the first customer being included in a plurality of predetermined relationships ([28, 43, 45]).
Claim 4. Chauhan further discloses the method of claim 3 further comprising identifying the third customer, the third customer’s relationship with the second customer being included in the plurality of predetermined relationships (Chauhan discloses a relationship matrix ([79]) and predetermined relationships [28, 43, 45]).
Claim 5    Chauhan does not explicitly disclose method of claim 4 wherein the predetermined relationships include a supplier, a provider, an employee and a manager.  However, Chauhan discloses that relationships include a supplier, a provider ([29, 38] and merchant partners and vendors), an employee [38] and a manager ([38] and “owned and operated by”) and also predetermined relationships for the customer exist ([28, 43, 45]) and full social structures of the customer/user [27, 28].  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Chauhan’s other relationships to Chauhan’s predetermined relationships and full social structure of the customer.  One would have been motivated to do this in order to better make a social structure of the customer.
Claim 6. Chauhan’s does not explicitly disclose the method of claim 5 wherein: each of the predetermined relationships are assigned a value;

and the calculating of the second factor is based at least in part on the value assigned to the relationship between the second customer and the third customer.
However, Chauhan’s  discloses a social graph with degree of relationship ([87,79]).  And, Goela discloses direct and indirect relationship types and different values at each level or tier or degree of relationship and that this value is used for the calculations (15, 42, 43, 44).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Goela’s different value for different relationships and social graph to Chauhan social graph and degrees of relationship.  One would have been motivated to do this in order to better make the social graph.
Claim 7.    Chauhan further discloses the method of claim 1 wherein:
the number of transactions executed between the first customer and the second customer are transactions executed during a predetermined time interval, the predetermined time interval being a period of time terminating prior to the calculating of the first weighting factor ([42, 51]; note the independent claim establishes transactions and interactions); and the number of transactions executed between the second customer and the third customer are transactions executed during the predetermined time interval ([42, 51] where the system tracks each of multiple customers as seen above or at Fig. 1a).

re-calculating the first dynamic weighting factor and the second dynamic weighting factor; modifying the second value based in part on the re-calculated first dynamic weighting factor;  modifying the third value based in part on the re-calculated second dynamic weighting factor; combining the modified second value based in part on the re-calculated second dynamic weighting factor and the modified third value based in part on the re-calculated second dynamic weighting factor to form a fifth value; using the fifth value to modify the result of the first onboarding analysis (the calculation of the values is shown above; Chauhan further shows recalculating/adjusting/updating; see adjust [6, 58] and claim 10, update at [32, 44, 79, 87]); and in response to determining that the result of the first onboarding analysis that was modified by the fifth value is below a threshold value (see Chauhan at [88]; where degree reads on threshold and determining a degree reads on above or below as intended), displaying the offer for the banking product on the first customer’s GUI (see Chauhan at [88, 94]).  Examiner notes that this feature is interpreted as similar to claim 1 but with re-calculated weighting factor.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Banadaki discloses maximum weights  ([56]) and weighting based on relationship level including direct and indirect relations ([52, 58]); these disclose relationship strength and transactions: Cogan, Ignatyev [0097] 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR DURAN whose telephone number is (571)272-6718.  The examiner can normally be reached on Mon-Thurs, 7-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARTHUR DURAN/ Primary Examiner, Art Unit 3688                                                                                                                                                                                             4/14/2021